Citation Nr: 1418869	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  13-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than November 15, 1999, for additional dependency benefits for the Veteran's daughter, [redacted].  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States from August 1968 to October 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his VA Form 9, Appeal to Board of Veterans' Appeals, received in October 2013, the Veteran requested a formal personal hearing with the Board via videoconference hearing.  He later amended his requested and indicated he wanted a central office hearing in Washington, DC.  Most recently, in March 2014, the Veteran indicated that he wanted a travel board hearing.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 3.103(c) (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should be associated with the claims folder.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



